                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )       Case No. 19-00273-01-CR-W-GAF
                                            )
MATTHEW R. CARLOCK,                         )
                                            )
                      Defendant.            )

                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

       The Defendant appeared before me pursuant to Federal Rule of Criminal Procedure 11,

Local Rule 72.1(b)(1)(J), and 28 U.S.C. § 636, and has entered a plea of guilty to Count Two of

the Indictment. After cautioning and examining the Defendant under oath concerning each of the

subjects mentioned in Federal Rule of Criminal Procedure 11, I determined that the guilty plea

was knowledgeable and voluntary and that the offense charged is supported by an independent

basis in fact containing each of the essential elements of such offense. A record was made of the

proceedings and a transcript was ordered and will be available. I, therefore, recommend that the

plea of guilty to Count Two be accepted and that the Defendant be adjudged guilty and have

sentence imposed accordingly.

       Failure to file written objections to this Report and Recommendation within fourteen (14)

days from the date of its service shall bar an aggrieved party from attacking such Report and

Recommendation before the assigned United States District Judge.



                                                               /s/ Jill A. Morris
                                                              JILL A. MORRIS
                                                     UNITED STATES MAGISTRATE JUDGE



            Case 4:19-cr-00273-GAF Document 33 Filed 04/30/21 Page 1 of 1
